Case: 19-11383     Document: 00515575636         Page: 1     Date Filed: 09/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 23, 2020
                                No. 19-11383
                                                                    Lyle W. Cayce
                            consolidated with                            Clerk
                                No. 19-11384
                             Conference Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sergio Fuentes,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-164-1
                            USDC No. 4:19-CR-251-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Sergio Fuentes
   in appeal No. 19-11383 has moved for leave to withdraw and has filed a brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11383     Document: 00515575636            Page: 2   Date Filed: 09/23/2020


                                   No. 19-11383
                                 c/w No. 19-11384
   in accordance with Anders v. California, 386 U.S. 738 (1967), and United
   States v. Flores, 632 F.3d 229 (5th Cir. 2011). The same Federal Public
   Defender also has moved to withdraw and filed an Anders brief in appeal
   No. 19-11384. Fuentes has filed a response that addresses both appeals. We
   exercise our authority to sua sponte consolidate the appeals, which implicate
   common facts and issues. See United States v. Rodriguez, 564 F.3d 735, 737
   (5th Cir. 2009); Fed. R. App. P. 3(b)(2).
          We have reviewed counsel’s briefs and the relevant portions of the
   record reflected therein, as well as Fuentes’s response. We concur with
   counsel’s assessment that the appeals present no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motions for leave to withdraw are
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeals are DISMISSED. See 5th Cir. R. 42.2.




                                        2